15-2824
     Liu v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A201 122 234
                                                                               A205 631 257
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   4th day of October, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   WEN LIU, CUI LI LIN,
14            Petitioners,
15
16                  v.                                               15-2824
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONERS:                    Farah Loftus, Los Angeles,
24                                       California.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Jesse M.
28                                       Bless, Senior Litigation Counsel;
29                                       Jennifer A. Bowen, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of Justice,
32                                       Washington, D.C.
33
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5          Wen Liu and Cui Li Lin (together, the “Petitioners”),

6    natives and citizens of the People’s Republic of China, seek

7    review of an August 20, 2015 decision of the BIA affirming a

8    November 12, 2013 decision of an Immigration Judge (“IJ”)

9    denying their applications for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).            In

11   re Wen Liu, Cui Li Lin, Nos. A201 122 234, A205 631 257 (B.I.A.

12   Aug. 20, 2015), aff’g Nos. A201 122 234, A205 631 257 (Immig.

13   Ct.   N.Y.   City   Nov.   12,   2013).   We   assume   the   parties’

14   familiarity with the underlying facts and procedural history

15   in this case.

16         We have reviewed both the IJ’s and the BIA’s opinions “for

17   the sake of completeness.”         Wangchuck v. Dep’t of Homeland

18   Sec., 448 F.3d 524, 528 (2d Cir. 2006).             The applicable

19   standards of review are well established.               See 8 U.S.C.

20   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

21   (2d Cir. 2008).     The agency may, “[c]onsidering the totality

22   of the circumstances, . . . base a credibility determination

23   on the demeanor, candor, or responsiveness of the applicant,”
                                         2
1    and on inconsistencies in the record evidence “without regard

2    to whether” those inconsistencies go “to the heart of the

3    applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); see also

4    Xiu Xia Lin, 534 F.3d at 163-64.      Substantial evidence supports

5    the agency’s determination that Petitioners were not credible

6    as to their claim that they were detained and beaten on account

7    of their Christian faith and that Lin suffered a miscarriage

8    as a result.

9        The     IJ   reasonably   found   that   Petitioners   gave   the

10   impression that their testimony was memorized from a script.

11   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales,

12   430 F.3d 77, 81 n.1 (2d Cir. 2005) (“the IJ has the unique

13   advantage in making credibility findings of having heard

14   directly from the applicant.”) (internal quotation marks

15   omitted).    That finding is supported by the record because both

16   Liu and Lin were hesitant and unresponsive, or testified

17   inconsistently with one another, when asked about information

18   that was not provided in their applications.        See Li Hua Lin

19   v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006); see

20   also Xiu Xia Lin, 534 F.3d at 165-67 & n.3.

21       Liu was initially unresponsive when asked how long he and

22   Lin had been detained in the same room together and how often

23   Lin had discussed Christianity with the coworker who introduced
                                       3
 1   them to church.     Liu ultimately provided answers that were

 2   inconsistent with Lin’s answers.             In addition, Petitioners

 3   testified inconsistently regarding the following: (1) whether

 4   Liu was home when Lin used a home pregnancy test to determine

 5   if she was pregnant; (2) whether Liu was at work when Lin went

 6   to the doctor to confirm her pregnancy; and (3) whether Liu went

 7   alone or with Lin to apply for a birth permit.          See Xiu Xia Lin,

 8 534 F.3d at 164-65.       The IJ was permitted to rely on these

 9   inconsistencies regardless of whether they related to the heart

10   of   Petitioners’      claim.       See   id.      at   167;    8   U.S.C.

11   § 1158(b)(1)(B)(iii).         Even so, as the IJ concluded, Lin’s

12   pregnancy was related to her and Liu’s claim of religious

13   persecution because they asserted that they began attending

14   church due to their difficulties with conception and that Lin

15   miscarried as a result of being beaten for her religious

16   practice.

17        In making its adverse credibility finding, the agency

18   reasonably    relied     on     Petitioners’       failure     to   submit

19   corroborating   evidence        sufficient    to    rehabilitate    their

20   testimony.    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

21   Cir. 2007).     It reasonably gave little weight to unsworn

22   letters from their relative and friends.            See Y.C. v. Holder,



                                         4
1    741 F.3d 324, 334 (2d Cir. 2013).        Petitioners’ remaining

2    evidence did not corroborate their claim of past harm.

3        Given    Petitioners’    demeanor,     their   inconsistent

4    testimony, and the lack of corroborating evidence, the agency’s

5    adverse credibility determination is supported by substantial

6    evidence.         8 U.S.C.   § 1158(b)(1)(B)(iii).         That

7    determination is dispositive of asylum, withholding of removal,

8    and CAT relief because all three claims are based on the same

9    factual predicate.   See Paul v. Gonzales, 444 F.3d 148, 156-57

10   (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.

13                                FOR THE COURT:
14                                Catherine O’Hagan Wolfe, Clerk




                                    5